Citation Nr: 1528089	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-18 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for cancer of the larynx, to include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to November 1946.  The Veteran's DD 214 shows that he earned the World War II Victory Medal, the Army of Occupation Medal, and Asiatic Pacific Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Although the rating decision addressed several issues, the Veteran provided a notice of disagreement with the denial of service connection for cancer of the larynx only.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that he developed cancer of the larynx as a result of exposure to ionizing radiation.  The record shows that the Veteran is a "radiation-exposed veteran" as he was a part of the occupation of Hiroshima during the period beginning on August 6, 1945 and ending on July 1, 1946.  See 38 C.F.R. § 3.309(d)(3)(ii).  Laryngeal cancer is not a disease presumptively service connected for radiation-exposed Veterans under the provisions of 38 C.F.R. § 3.309(d)(2).  However, 38 C.F.R. § 3.311 defines "any other cancer" (and laryngeal cancer is not enumerated) as a "radiogenic disease."  A "radiogenic disease" is a disease that may be induced by ionizing radiation.  As such, the Veteran's claim was processed under the special development procedures provided under 38 C.F.R. § 3.311.  

In January 2012, the co-Director of the Environmental Health Program provided dose estimates based on the Veteran's exposure, and using the National Institute for Occupational Safety and Health (NIOSH) Interactive Radioepidemiological Program (IREP) determined the estimated likelihood that the Veteran's radiation exposure caused his laryngeal cancer.  The Director of Environmental Health Program opined that it was unlikely that the Veteran's cancer of the larynx could be attributed to ionizing radiation exposure during military service.  This information and opinion was provided to the Director of Compensation and Pension.  In a January 2012 memorandum, the Director of Compensation and Pension reviewed the medical opinion and the Veteran's claims file and provided an opinion that "there is no reasonable possibility that the Veteran's cancer of the larynx resulted from exposure to radiation in service."

During his May 2015 Board hearing, the Veteran testified that he and his oncologists had spoken of his history of exposure to radiation following occupation of Hiroshima, and that his thyroid doctor had told him that his cancer was from this exposure.  He specifically cited a March 2013 record from this doctor (Dr. S.); however, a review of the record does not contain a positive nexus statement.  The record does contain a March 2013 treatment record from Dr. S. where he discusses the Veteran's history of laryngeal cancer and of multiple thyroid biopsies for abnormalities (not yet diagnosed as cancer), and additionally notes that the Veteran had a history of exposure to radiation in service.  Other private treatment records regarding the Veteran's laryngeal cancer included his radiation exposure as pertinent medical history.  On remand, the RO should request that the Veteran provide releases for all medical treatment, to specifically include any positive nexus statements from private treatment providers. 

In September 2011, the Veteran was afforded a VA examination in conjunction with his claim.  The examiner noted that the evaluation was limited due to his claims file being unavailable, his larynx had probable recurrent disease (he underwent an endoscopy the week prior to the examination), and University Medical Center had not completed their evaluation and treatment of his possible recurrent larynx carcinoma and his evaluation of thyroid disease.  The examiner found that he/she could not provide a nexus opinion without review of the University Medical Center information/treatment records.  As this examination was incomplete, the Board will remand for an additional examination and opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide releases for treatment records from private providers regarding is laryngeal cancer.  Specifically, request that the Veteran provide any statements from private treatment care providers (including Dr. Sistrunk or treatment from the University Medical Center) which associate his laryngeal cancer to his radiation exposure.  VA should also ensure that all ongoing VA treatment records have been added to the claims file.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

2.  Schedule the Veteran for a VA examination.  After a review of the virtual record, and interview and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that the Veteran's laryngeal cancer was due to or caused by his military service, to include exposure to ionizing radiation during the occupation of Hiroshima.  

The examiner should note the dose estimates and opinion of the co-Director of Environmental Health Program, and the notation of private treatment providers that the Veteran's exposure to radiation is pertinent medical history regarding his laryngeal cancer.

The examiner must provide an explanation of all opinions expressed.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC).  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




